Exhibit 10.4

COMMUNICATIONS SALES & LEASING, INC.

2015 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

Summary of Restricted Stock Unit Award

As of the Date of Grant set forth below, Communications Sales & Leasing, Inc., a
Maryland corporation (the “Company”), grants to the Grantee named below, in
accordance with the terms of the Communications Sales & Leasing 2015 Equity
Incentive Plan (the “Plan”), and this Restricted Stock Unit Agreement (the
“Agreement”), the contingent right to receive all, a portion or a multiple of
the Target Number of Restricted Stock Units set forth below:

 

Name of Grantee:

 

Target Number of Restricted Stock Units:

 

Date of Grant:

 

Terms of Agreement

1. Grant of Restricted Stock Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant this Performance-Based Restricted
Stock Unit Award, which represents the contingent right to receive all, a
portion, or a multiple of the Target Number of Restricted Stock Units (the
“Restricted Stock Units”) set forth herein. Except as otherwise provided herein,
each Restricted Stock Unit shall represent the right to receive one Common Share
and shall at all times be equal in value to one Common Share.

2. Right to Receive Payment.

(a) In General.

(i) The Grantee shall vest in all, a portion, or a multiple of the Target Number
of Restricted Stock Units on                  (the “Vesting Date”), in
accordance with the performance matrix attached hereto as Appendix A (the
“Performance Matrix”); provided that the Grantee shall have remained in the
continuous employ of the Company or any Subsidiary through the Vesting Date. The
Performance Period within which the Performance Matrix is measured shall be the
period of time from the Date of Grant to the Vesting Date, subject to a 20 day
trailing average at the beginning and end of the Performance Period.

(ii) Notwithstanding the provisions of Section 2(a)(i), in the event the
Grantee’s employment with the Company and its Subsidiaries is terminated without
Cause, the Grantee terminates his employment with the Company or a Subsidiary
for Good Reason, or the Grantee experiences a Company-approved retirement (as
determined in the sole discretion of the Committee), the Grantee shall remain
eligible to vest in his Restricted Stock Units on the Vesting Date subject to
the Performance Matrix and actual performance achieved. On the Vesting Date
following such termination of employment, the Committee shall determine, in its
sole discretion, whether the Grantee shall vest in either (A) the full number of
Restricted Stock Units to which Grantee would have been entitled had such
termination of employment not occurred or (B) a pro-rated portion of the
Restricted Stock Units based on the number of days the Grantee was employed by
the Company between the Date of Grant and the Vesting Date.

(iii) Notwithstanding the provisions of Section 2(a)(i) or 2(a)(ii), the Target
Number of Restricted Stock Units covered by this Agreement (and not previously
vested under Section 2(a) or forfeited under Section 3) shall immediately become
vested if, prior to the applicable Vesting Date, the Grantee (A) dies or becomes
permanently disabled (as determined by the Committee) while in the employ of the
Company or any Subsidiary, or (B) the Grantee’s employment with the Company or
any Subsidiary is terminated without Cause, or the Grantee terminates his
employment with the Company or any Subsidiary for Good Reason, in each case
described in (B) within the two year period immediately following a Change in
Control.

(b) Adjustment of Performance Goals. If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company or any Subsidiary, the manner in which it conducts business or other
events or circumstances render any of the performance goals set forth in the
Performance Matrix to be unsuitable, the Committee may modify such Performance
Goal or the level of achievement, in whole or in part, as the Committee deems
appropriate; provided, however, that no such action may result in the loss of
the otherwise available exemption of the Restricted Stock Units under
Section 162(m) of the Code.



--------------------------------------------------------------------------------

3. Forfeiture. The Restricted Stock Units that have not yet vested pursuant to
Section 2(a) (and any right to unpaid Dividend Equivalents under Section 7 with
respect to the Restricted Stock Units) shall be forfeited automatically without
further action or notice (i) except as otherwise provided pursuant to
Section 2(a)(iii), to the extent that the Performance Goal for a fiscal year has
not been achieved, but only with respect to the percentage of the Target Number
of Restricted Stock Units allocated to such fiscal year; or (ii) in the event
the Grantee ceases to be employed by the Company or any Subsidiary other than as
provided in Sections 2(a)(ii) or 2(a)(iii).

4. Payment of Restricted Stock Units.

(a) In General. Except as may be otherwise provided in this Section 4, the
Company shall deliver to the Grantee (or the Grantee’s estate in the event of
death) the Shares underlying the vested Restricted Stock Units within sixty
(60) days after the date that they become vested in accordance with Section 2.

(b) Special Payment Terms. To the extent that the Grantee’s right to receive
payment of the Restricted Stock Units constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code, then notwithstanding
Section 4(a), the Shares underlying the Restricted Stock Units that become
vested pursuant to Sections 2(a)(ii) or 2(a)(iii), if any, shall be subject to
the following rules:

(i) Except as provided in Section 4(b)(ii), the Shares underlying the Restricted
Stock Units that become vested pursuant to Section 2(a)(iii) shall be delivered
to the Grantee (or the Grantee’s estate in the event of death) within sixty
(60) days after the earlier of (x) the Grantee’s “separation from service”
within the meaning of Section 409A of the Code; or (y) the Vesting Date.

(ii) If the Restricted Stock Units would otherwise become payable as a result of
Section 4(b)(i)(x) and the Grantee is a “specified employee” at that time within
the meaning of Section 409A of the Code (as determined pursuant to Company’s
policy for identifying specified employees), then to the extent required to
comply with Section 409A of the Code, payment of the Restricted Stock Units
shall not be made as described in Section 4(b)(i) and instead: (x) in the case
of a separation from service pursuant to Section 2(a)(iii)(A) the Shares shall
be delivered to the Grantee within sixty (60) days after the first business day
that is more than six months after the date of his or her separation from
service



--------------------------------------------------------------------------------

or, if the Grantee dies during such six-month period, within ninety (90) days
after the Grantee’s death (such date the “409A Settlement Date”) and (y) in the
case of a separation from service pursuant to Section 2(a)(iii)(B) payment of
the Restricted Stock Units shall be made on the 409A Settlement Date in cash (in
lieu of payment in Shares) with a value equal to the number of Shares that
otherwise would have been paid multiplied by the Market Value per Share as of
the date of such separation from service, together with interest from the date
of such separation from service until the 409A Settlement Date at the applicable
Federal short-term rate, compounded semi-annually, in effect under 1274(d) of
the Code as of the date of such separation from service.

(iii) If the Restricted Stock Units would otherwise become payable as a result
of Grantee’s “separation from service” within the meaning of Section 409A of the
Code pursuant to Section 2(a)(ii), and the Grantee is a “specified employee” at
that time within the meaning of Section 409A of the Code (as determined pursuant
to Company’s policy for identifying specified employees), then to the extent
required to comply with Section 409A of the Code, payment of the Restricted
Stock Units shall not be made as otherwise described in this Agreement; instead
the Shares shall be delivered to the Grantee the later of (x) the 409A
Settlement Date and (y) the date the payment of the Restricted Stock Units would
have otherwise been made under this Agreement.

(c) Satisfaction of the Company’s Obligations. The Company’s obligations with
respect to the Restricted Stock Units shall be satisfied in full upon the
delivery of the Shares underlying the Vested Restricted Stock Units or the cash
payment described in Section 4(b)(ii)(y).

5. Transferability. The Restricted Stock Units or the right to the cash payment
described in Section 4(b)(ii)(y) may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Stock Units or cash payment right.

6. No Dividend, Voting or Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Common Shares underlying the Restricted Stock Units credited to
his or her account until such Common Shares have been delivered to the Grantee
in accordance with Section 4. The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Common Shares or cash as the case may be (and pay Dividend
Equivalents as defined in Section 7) in the future, and the rights of the
Grantee will be no greater than that of an unsecured general creditor. No assets
of the Company or any Subsidiary will be held or set aside as security for the
obligations of the Company under this Agreement.

7. Dividend Equivalents. Upon payment of a vested Restricted Stock Unit, the
Grantee shall be entitled to a cash payment equal to the aggregate cash
dividends declared and paid or payable with respect to one (1) Common Share for
each record date that occurs during the period beginning on the Date of Grant
and ending on the date the vested Restricted Stock Unit is paid or, in the case
of a separation from service pursuant to Section 2(a)(iii), the date of the
separation from service (the “Dividend Equivalent”). The Dividend Equivalents
shall be forfeited to the extent that the underlying Restricted Stock Unit is
forfeited and shall be paid to the Grantee, if at all, at the same time that the
related vested Restricted Stock Unit is paid to the Grantee in accordance with
Section 4.

8. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or any Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or any Subsidiary, by reason of the transfer of
his or her employment among the Company and any Subsidiary, or a leave of
absence approved by the Committee.



--------------------------------------------------------------------------------

9. No Employment Contract; Disclaimer. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company or any Subsidiary, nor limit or affect in any manner the right of
the Company and any Subsidiary to terminate the employment or adjust the
compensation of the Grantee, in each case with or without Cause. By acceptance
of this Agreement, the Grantee acknowledges and agrees that neither this
Agreement nor any other agreement awarded prior to the date hereof under any
equity compensation plan of the Company or its Subsidiaries has created or shall
create, or be deemed or construed to create or have created, (i) a contractual,
equitable, or other right to receive future grants of equity awards, or other
benefits in lieu of equity awards, or (ii) a fiduciary duty or other comparable
duty of trust or confidence owed to the Grantee (or any successor, assign,
affiliate or family member of the Grantee) by the Company and its affiliates and
its respective officers, directors, employees, agents or contractors.

10. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary.

11. Taxes and Withholding. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Stock Units (including the
vesting of the Restricted Stock Units, the receipt of Common Shares or cash and
the receipt of Dividend Equivalents). The Company does not guarantee any
particular tax treatment or results in connection with the grant or vesting of
the Restricted Stock Units, the delivery of Common Shares or cash or the payment
of Dividend Equivalents. To the extent the Company or any Subsidiary of the
Company is required to withhold any federal, state, local, foreign or other
taxes in connection with the delivery of Common Shares or cash under this
Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Company or such Subsidiary for the payment thereof. The
Grantee may elect (on a form provided by the Company) for the Company or any
Subsidiary (as applicable) to retain a number of Common Shares otherwise
deliverable hereunder (to the extent any cash otherwise payable is insufficient)
with a value equal to the required withholding (based on the Market Value of the
Common Shares on the date of delivery) in order to satisfy the withholding
obligation; provided that in no event shall the value of the Common Shares
together with any cash retained exceed the minimum amount of taxes required to
be withheld or such other amount that will not result in a negative accounting
impact. If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes at any time other than upon delivery of Common
Shares or cash under this Agreement, then the Company or the Subsidiary (as
applicable) shall have the right in its sole discretion to (a) require the
Grantee to pay or provide for payment of the required tax withholding, or
(b) deduct the required tax withholding from any amount of salary, bonus,
incentive compensation or other amounts otherwise payable in cash to the Grantee
(other than deferred compensation subject to Section 409A of the Code). If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes with respect to Dividend Equivalents, then the Company or Subsidiary
(as applicable) shall have the right in its sole discretion to reduce the cash
payment related to the Dividend Equivalent by the applicable tax withholding.

12. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the NASDAQ or any national securities exchange with respect to the Restricted
Stock Units; provided, however, notwithstanding any other provision of this
Agreement, the Restricted Stock Units shall not be delivered if the delivery
thereof would result in a violation of any such law or listing requirement.

13. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the



--------------------------------------------------------------------------------

foregoing, and except as specifically provided in Section 2(b), no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement regarding vested Restricted Share Units under the Plan and
this Agreement without the Grantee’s consent.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Claw-Back Policy. Notwithstanding any provision contained herein to the
contrary, this Agreement, the Restricted Stock Units and any Common Shares that
the Grantee may receive pursuant to this Agreement, are subject to the
Communications Sales & Leasing, Inc. Claw-Back Policy then in affect (the
“Policy”), and the Claw-Back Policy Acknowledgement and Agreement that the
Grantee signed in accordance with the Policy (the “Claw-Back Agreement”).

16. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement, the Policy, the Claw-Back Agreement and the Plan
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in this Agreement, and supersede all prior written
or oral communications, representations and negotiations in respect thereto. In
the event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Stock Units.

17. Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company and its affiliates.

18. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Maryland, without giving
effect to the principles of conflict of laws thereof.

19. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company or any Subsidiary to
provide administrative services related to the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

COMMUNICATIONS SALES & LEASING, INC. By: Kenny Gunderman Title: President and
CEO

By clicking the [I Accept] button, the Grantee hereby acknowledges that a copy
of the Plan, Plan Summary and Prospectus and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) are available for
viewing on the Company’s intranet site at [web address]. The Grantee hereby
consents to receiving this Prospectus Information electronically, or, in the
alternative, agrees to contact [name and phone number] to request a paper copy
of the Prospectus Information at no charge. The Grantee represents that he or
she is familiar with the terms and provisions of the Prospectus Information and
hereby accepts the award of Restricted Shares on the terms and conditions set
forth herein and in the Plan. These terms and conditions constitute a legal
contract that will bind both you and the Company as soon as you click the [I
Accept] button.